Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Third Avenue Trust 622 Third Avenue, 32 nd Floor New York, NY 10017 VIA EDGAR January 5, 2010 Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Third Avenue Trust (REGISTRATION NOS. 33-20-8039) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Registrant hereby certifies that the Prospectus and Statement of Additional Information that would have been filed on behalf of the Registrant pursuant to Rule 497(c) upon the effectiveness of Post Effective Amendment No. 27 to the Registrant's Registration Statement on Form N-1A (the "Amendment") would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 29, 2009 with an effective date of December 31, 2009. Should you have any further questions regarding this filing, please do not hesitate to contact me at (212) 906-1190. Very truly yours, /s/ W. James Hall III W. James Hall III General Counsel
